             Case 5:20-cv-01137-XR Document 16 Filed 12/10/20 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

ABDULRAHMAN ABDULAZIZ                                        §
BINHOZAIM, A# 207 597 662,                                   §
                                                             §
                                  Petitioner,                §
                                                             §
v.                                                           §
                                                             §
ANDREW HURON,                                                §                  SA-20-CV-01137-XR
Officer–In–Charge, South Texas ICE                           §
Processing Center; JOSE M. CORREA                            §
SR., San Antonio Field Office Director,                      §
United States Immigration and Customs                        §
Enforcement, Office of Enforcement and                       §
Removal Operations, Department of                            §
Homeland Security; MATTHEW T.                                §
ALBENCE, Acting Director, United States                      §
Immigration and Customs Enforcement,                         §
Office of Detention and Removal                              §
Operations; THOMAS S. WIMKOWSKI,                             §
Assistant Secretary, Immigration and                         §
Customs Enforcement, Department of                           §
Homeland Security; CHAD WOLF, Acting                         §
Secretary, United States Department of                       §
Homeland Security; and RAY CASTRO,                           §
Warden, South Texas ICE Processing                           §
Center,1                                                     §
                                                             §
                                  Respondents.               §


                                           ORDER OF DISMISSAL

         Before the Court are Petitioner Abdulrahman Abdulaziz Binhozaim’s (“Binhozaim”)

28 U.S.C. § 2241 Petition for Writ of Habeas Corpus and Respondents’ Response and Motion for

Summary Judgment. (ECF Nos. 1, 10). After review, the Court orders Binhozaim’s section 2241

1
  Rule 25(d) of the Federal Rules of Civil Procedure allows for the automatic substitution of an official’s successor
for an official sued in his official capacity. FED. R. CIV. P. 25(d). Since the filing of the Petition, Jose M. Correa Sr.
has replaced Daniel Bible as the San Antonio Field Operations Director, United States Immigration and Customs
Enforcement, Office of Detention and Removal Operations. Accordingly, the Clerk of Court is directed to change
the style of the case to substitute Mr. Correa for Mr. Bible as set out in the style of this Order.
          Case 5:20-cv-01137-XR Document 16 Filed 12/10/20 Page 2 of 4




Petition and Respondents’ Response and Motion for Summary Judgment DISMISSED

WITHOUT PREJUDICE AS MOOT. (ECF Nos. 1, 10).

                                         BACKGROUND

        Binhozaim, a citizen of Saudi Arabia, entered the United States in 2012. (ECF No. 1). He

was ordered removed in abstentia on August 8, 2018. (ECF Nos. 1, 10, Exh. 1). He was arrested

and taken into the custody of Immigration and Customs Enforcement (“ICE”) on January 10,

2020.

(ECF No. 1, 10, Exh. 1). In June 2020, Binhozaim was transferred to the Bexar County Adult

Detention Center because he had been charged with assault bodily injury–married.

(ECF No. 10, Exh. 1); see https://search.bexar.org/Case/CaseSummary?r=fb8776bf-7e4a-4910-

86d9-6410a554db29&st=l&l=Binhozaim&fn=Abdulrahman&m=&= (last visited Dec. 10,

2020). After the criminal charge was dismissed in September 2020, Binhozaim was returned to

ICE          custody.         (ECF          No.         10,         Exh.         1);        see

https://search.bexar.org/Case/CaseSummary?r=fb8776bf-7e4a-4910-86d9-

6410a554db29&st=l&l=Binhozaim&fn=Abdulrahman&m=&=. In October 2020, the Saudi

Arabian Consulate issued Binhozaim’s travel documents. (ECF No. 10, Exh. 1). Binhozaim filed

an Application for a Stay of Deportation or Removal, which was denied on October 18, 2020.

(Id.). Binhozaim was scheduled to be removed to Saudi Arabia via commercial flight on

November 5, 2020, but due to COVID 19 concerns his removal was delayed. (Id.). Following a

fourteen–day quarantine, Binhozaim was removed from the United States to Saudi Arabia on

December 3, 2020. (ECF No. 15, Exh. 1).

                                           ANALYSIS




                                               2
          Case 5:20-cv-01137-XR Document 16 Filed 12/10/20 Page 3 of 4




       Prior to his removal, Binhozaim filed this section 2241 Petition challenging his continued

detention as violating the presumptively reasonable post–order removal period of six months

established in Zadvydas v. Davis, 533 U.S. 678, 682 (2001). (ECF No. 1). Because Binhozaim

has been removed, the Court finds his Petition and Respondents’ Response and Motion for

Summary Judgment are moot. (ECF Nos. 1, 10).

                                         Applicable Law

       “Article III of the Constitution limits federal ‘Judicial Power,’ to ‘Cases’ and

‘Controversies.’” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). A case

becomes moot, depriving the Court of power, “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). A party must continue to have a personal stake in the

outcome of the lawsuit. Spencer v. Kemna, 523 U.S. 1, 7 (1998). In other words, a party seeking

relief must have suffered, or be threatened with, an actual injury that is likely to be redressed by

a favorable judicial decision. Id. In the absence of an actual injury that is likely to be redressed

by a favorable judicial decision, the matter becomes moot and subject to dismissal. See Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990).

                                           Application

       In his Petition, Binhozaim requested the following relief: (1) a declaration that his

continued detention is unauthorized or violative of the Fifth Amendment; and (2) release from

detention. (ECF No. 1) (emphasis added). As set out above, Binhozaim is no longer detained by

ICE and has been removed to his home country. (ECF No. 15, Exh. 1). A search of the ICE

online locator system confirms that Binhozaim is no longer in the custody of ICE. See

https://locator.ice.gov/odls/#/results (last visited Dec. 10, 2020). The locator system returned



                                                 3
          Case 5:20-cv-01137-XR Document 16 Filed 12/10/20 Page 4 of 4




“zero (0) matching records” in response to a search using both Binhozaim’s “A–Number” and

country of origin and his name and country of origin. Id. Because he is no longer detained, the

relief he seeks is no longer available. In other words, the Court can no longer redress his alleged

injury with a favorable judicial decision. See Spencer, 523 U.S. at 7. Accordingly, Binhozaim’s

claim for relief is moot and his Petition is subject to dismissal, as is Respondents’ Response and

Motion for Summary Judgment. See id.

       IT IS THEREFORE ORDERED that Petitioner Abdulrahman Abdulaziz Binhozaim’s

28 U.S.C. § 2241 Petition for Writ of Habeas Corpus (ECF No. 1) and Respondents’

Respondents’ Response and Motion for Summary Judgment Motion to Dismiss (ECF No. 10) are

DISMISSED WITHOUT PREJUDICE AS MOOT.

       It is so ORDERED.

       SIGNED this 10th day of December, 2020.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE




                                                4
